Citation Nr: 0120629	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of back surgery, to include entrapment of common 
peroneal nerve and left radiculopathy, as due to December 
1996 back surgery at the Cincinnati, Ohio, VA Medical Center.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970, including a period of active service in the Republic of 
Vietnam.  

This comes to the Board of Veterans' Appeals (Board) from a 
December 1998 rating decision of the Montgomery, Alabama, RO 
that denied a claim for compensation under 38 U.S.C. § 1151 
for residuals of back surgery, to include entrapment of the 
common peroneal nerve and left radiculopathy, as due to 
December 1996 back surgery at the Cincinnati, Ohio, VA 
Medical Center, and that denied service connection for PTSD.

In December 1997, the veteran indicated in his application 
for compensation that he was seeking benefits for depression 
that had been present since 1970.  The RO has adjudicated a 
service connection claim for PTSD, but it has not yet 
addressed the issue of service connection for depression.  
That matter is referred to the RO for consideration, as 
appropriate, in the first instance.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran underwent lumbar spinal fusion surgery 
involving the L4, L5, and S1 levels on December 20, 1996, at 
the Cincinnati, Ohio, VA Medical Center.

3.  The entrapment of the left common peroneal nerve and left 
radiculopathy that resulted after the December 1996 lumbar 
fusion surgery are not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault of VA in performing the lumbar fusion surgery in 
December 1996.

4.  The veteran is not diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for residuals of 
back surgery, to include entrapment of common peroneal nerve 
and left radiculopathy, as due to December 1996 back surgery 
at the Cincinnati, Ohio, VA Medical Center, is not warranted.  
38 U.S.C.A. §§ 1151, 7104 (West 1991 & Supp. 2001).  

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Section 1151 Claim

The veteran claims compensation is due under 38 U.S.C.A. 
§ 1151 (West Supp. 2001) for residuals of back surgery, to 
include entrapment of the common peroneal nerve and left 
radiculopathy, as a result of surgery performed on his back 
at the Cincinnati VA Medical Center.

A. Factual Background

The veteran was admitted for chronic low back pain with 
spondylolisthesis of L5/S1, and he underwent spinal fusion 
surgery of the L4/L5/S1 levels at the VA Medical Center in 
Cincinnati, Ohio, on December 20, 1996. The veteran contends 
that he did not have left lower extremity problems prior to 
the December 1996 surgery.  

Prior to the December 1996 surgery, according to a November 
1996 CT scan, the veteran had had moderate lumbar 
spondylopathy of the L4-S1 levels, L4-L5 disc herniation with 
involvement of the right fifth nerve root, and mild central 
canal stenosis at L5-S1.  

X-rays developed in late December 1996, after the back 
surgery, indicated compression laminectomy of L5 to S1, 
posterolateral fusion, stabilization by bilateral short 
plates with transpedicle screws extending from L3 to S1, and 
overlying skin staples.  The X-rays also revealed that the 
position of the fusion involved slight anterior translation 
of L5.  There also was evidence of degenerative disc disease 
at L5 and disc space narrowing at L4.

A late December 1996 CT scan of the lumbar spine revealed 
minimal diffuse disc bulge at the L3-L4 level with associated 
minimal indentation of the ventral thecal sac and mild facet 
joint hypertrophy bilaterally.  The neural foramina were 
widely patent.  At the L4-L5 level, there was Grade I 
retrolisthesis of L4 on L5 and a broad based central disc 
protrusion that was slightly more prominent to the right 
side.  The examiner encountered difficulty evaluating the 
neural foramina and degree of thecal sac because of extensive 
postoperative changes and streak artifact from pedicle screws 
that had been inserted.  The examiner identified bone graft 
material along the posterior elements bilaterally, and there 
was mild bilateral facet joint hypertrophy.  At the L5-S1 
level, there was Grade I anterolisthesis of L5 on S1.  The 
veteran was status post bilateral laminectomy and 
facetectomy.  Several small pockets of air were present in 
the laminectomy bed postoperatively.  Bone graft material was 
evident adjacent to the posterior elements.  The fat in the 
region of the neural foramina bilaterally was not well 
identified, likely secondary to the recent surgery, and thus, 
the examiner again encountered difficulty in evaluating the 
neural foramina.  The pedicle screws at the L4, L5, and S1 
levels were visible in their respective locations without 
bony or metallic fracture.  In addition to reiterating the 
difficulty in evaluating the neural foramina at the L4-L5 and 
L5-S1 levels, the examiner noted that the post laminectomy 
pedicle screws were positioned appropriately.  

According to a December 1996 VA discharge summary report, 
prepared after the lumbar fusion surgery, the veteran's prior 
diagnosis of spondylolisthesis had been incorrect.  The 
December 20, 1996, surgery was described as "successful," 
and the veteran woke up afterwards with no problems.  
However, the next day, the veteran began complaining of left 
lower extremity pain and of numbness and a cold feeling at a 
spot over the dorsum of his left foot.  Although lumbar X-
rays performed after the surgery showed that the screws and 
the links from the fusion surgery were properly placed, a CT 
scan was deemed necessary in order to assess whether there 
was compression over neural structures.  The CT scan proved 
that the screws were properly placed, and no neural 
compression was visible.  The veteran then took Cortisone to 
reduce swelling of the soft tissues surrounding the neural 
structures, which was thought to be the cause of the left 
lower extremity and left foot symptoms.  The next day, the 
veteran confirmed that he was doing much better; his pain had 
decreased in intensity, and the sensations in the spot over 
the dorsum of the left foot were disappearing.  
Neurologically, the veteran was very stable.  Given the 
veteran's optimal good condition, the VA physician indicated 
that he would be discharged that day with medical therapy and 
physical therapy.  

In January 1997, the veteran reported experiencing a left 
buttock knot and pain down his left leg.  

According to a VA hospital discharge summary report (prepared 
in January 1998), the veteran experienced "some post-
operative discomfort and a decrease [sic.] attendance at 
meetings in part due to pain and the jostling of riding in a 
car or bus."  The discharge summary report also indicated 
that the pain post-operatively was controlled with several 
oral medications and eventually with a TENS unit.  
Neurosurgical follow-up in February 1997 showed good wound 
healing, and the staples were removed at that time.  However, 
the veteran complained of left foot pain, which was on the 
opposite side of the neurologic symptoms that had been 
present prior to the December 1996 surgery.  He was 
prescribed additional medications, and in June 1997, the 
neurosurgery clinic released the veteran to return to work 
without restrictions.  Subsequently, VA physical therapy 
instructed the veteran in a home exercise program with 
emphasis on lumbar stabilization.  In September 1997, he was 
evaluated by a VA physical medicine and rehabilitation clinic 
because of persisting symptoms.  He was felt to have 
persistent L5 radiculopathy likely secondary to 
neuroforaminal encroachment status post L4-S1 fusion.  The 
summary report noted that this procedure had been performed 
to halt spondylolisthesis.  A follow-up neurosurgical 
consultation from November 1997 noted continuing 
radiculopathy following the fusion surgery.  In December 
1997, a VA domiciliary physician saw the veteran for 
complaints of left thigh pain to the buttocks, and the 
physician felt that this pain was being aggravated by the 
type of work that he was doing.  Consideration for given to 
restriction of work hours, and the veteran was encouraged to 
use non-steroidal anti-inflammatory medication more 
frequently and routinely and Tylenol as needed.  He was to 
have an expedited neurosurgical follow-up to address the left 
common peroneal neuropathy and left lumbar radiculopathy.  

The veteran underwent electromyographic study in June 1997 to 
assess chronic back pain that had been present for ten years.  
Nerve conduction tests of the left lower extremity were 
within normal limits except for the peroneal motor with 
prolonged latency and borderline conduction velocity below 
the fibular head and a significant decreased conduction 
velocity above the knee.  An electromyogram of the left lower 
extremity was within normal limits except for the posterior 
tibialis, which revealed increased spontaneous activity and 
large amplitude and for the peroneus longus with increasing 
amplitude and polyphasicity.  The extensor hallucis longus of 
the left lower extremity also revealed increased spontaneous 
activity and large amplitude.  The impression was that of an 
abnormal study with entrapment of the common peroneal nerve 
at the left fibular head and left L5 radiculopathy.  

VA conducted magnetic resonance imaging of the lumbar spinal 
canal in June 1997. Posterior stabilization plates anchored 
by transpedicular screws were present at the L4, L5, and S1 
levels.  There also was Grade I anterolisthesis of L5 over 
S1.  At the L3-L4 level, there was mild diffuse disc bulge 
with minimal ventral sac impression.  The neural foramina and 
nerve roots were unremarkable.  At the L4-L5 level, there was 
a small to moderate sized central and rightward disc 
herniation with inferior migration that mildly indented the 
thecal sac along the rightward ventral aspect.  The neural 
foramina and nerve roots at this level also were 
unremarkable.  At the L5-S1 level, again there was diffuse 
Grade I spondylolisthesis with a moderate amount of uncovered 
disc material that bulged into the epidural fat with 
significant flattening of the thecal sac.  Moderate neural 
foramina narrowing was present due to the uncovered disc and 
anterolisthesis.  The thecal sac was widely decompressed 
posteriorly.  The impression was moderate bilateral neural 
foraminal narrowing at the L5-S1 level due to anterolisthesis 
and uncovered disc material as well as L4-L5 small central 
disc herniation with inferior migration.  

In September 1997, the veteran was given a provisional 
diagnosis of chronic lumbosacral disc disease/pain.  A late 
September 1997 assessment was of persisting left L5 
radiculopathy likely secondary to neuroforaminal 
encroachment, status post L4-L5, pedicle screw fixation 
fusion surgery in December 1996 to halt listhesis 
progression.  

In February 1998, X-rays of the thoracic spine revealed mild 
anterior deformity of the T12 vertebral body that was new 
since the prior study of November 1997.  No other bony 
abnormalities were visible.  An X-ray of the lumbosacral 
spine revealed a stable appearance of the lumbosacral spine 
status post lower lumbosacral fusion. 

The veteran underwent a VA general medical examination in 
October 1998.  At that time, he noted that he had developed 
left lower extremity pain immediately after the December 1996 
back surgery.  He could not walk secondary to the pain.  It 
had improved to the point that he could now walk, but he 
could not bend readily to the left or to the right.  He used 
a cane if he had to walk for long periods of time.  He also 
took medication three times daily and used a TENS unit that 
would help briefly.  The pain did not radiate at the time of 
this examination; it just stayed in the midline.  The 
examining VA physician diagnosed the veteran, in pertinent 
part, with status post lumbosacral surgery with persistent 
symptomatology in his left lower extremity.  The physician 
concluded that the onset of these difficulties was soon after 
the fusion surgery and that "the fusion surgery is the most 
likely cause" of these difficulties.  

The veteran also underwent a VA peripheral nerves examination 
in October 1998.  Following the December 1996 surgical 
procedure, he had developed increased pain in his left leg 
and hip.  The pain had decreased with time, but he still 
complained of pain in his feet with cramps, and he often felt 
that his groin would rupture.  The veteran indicated that he 
believed these problems to be related to his back.  The 
veteran further explained that he had low back pain that was 
radiating to the left knee and down to the dorsum of the left 
foot.  Occasionally, his foot was numb with cramping, and his 
calf tightened after stooping.  Sensory testing revealed 
decreased light touch and pinprick in the distribution of the 
left common peroneal nerve, the superficial peroneal nerve, 
and the deep peroneal nerve.  Vibratory sense was 
unremarkable.  His gait was unremarkable, and he could walk 
on his toes and heels without difficulty.  Romberg test was 
negative, and his tandem gait was unremarkable.  The 
examining VA physician reviewed the veteran's claims folder 
and accompanying medical records and rendered a diagnostic 
impression that the veteran was suffering from a left 
peroneal old neuropathy that was symptomatic.  He was status 
post surgical fusion of his lumbosacral spine at L4, L5, and 
S1 with excellent surgical results and no remaining 
neurologic consequences.  The examiner concluded that the 
etiology of the left lower extremity problem was clearly from 
his peroneal neuropathy, which had not yet been surgically 
decompressed.  The examiner also stated that the veteran had 
no remaining neurologic deficits from his low back condition.  

The veteran underwent left peroneal nerve release in November 
1998 at a VA medical facility to treat left peroneal nerve 
compression/entrapment.  The discharge summary report 
indicated that the veteran had had a new onset of left lower 
extremity burning pain and tingling after the fusion 
procedure that had been performed in December 1996.  
Electromyographic study had revealed chronic compression of 
the left peroneal nerve.  After this procedure, the veteran 
confirmed some improvement of his symptoms, and he indicated 
that his burning sensation had disappeared although some 
numbness was present as prior to the surgery.  The day after 
the peroneal nerve release, the incision looked dry and 
healthy, and the veteran confirmed good decompression of his 
peroneal nerve.  

An accompanying operation report noted that the shooting 
pain, tingling, and numbness along the course of the left 
peroneal nerve had been initially related to the construct in 
his lumbar spine.  However, as his back symptoms and right 
lower extremity symptoms improved while the left lower 
extremity symptoms worsened, further investigation (via 
electromyographic study) had revealed the presence of a 
compression of the fibular nerve or peroneal nerve around the 
fibular head.  During the nerve release procedure, the VA 
surgeon identified the peroneal nerve.  At the turn of the 
nerve around the fibular head, an enlargement of the nerve 
was observed and right below (one centimeter below) a tight 
band compression was found.  This band was released.  Farther 
along the peroneal nerve to the sciatic nerve prior to the 
bifurcation, severe strangling of the peroneal nerve was 
present at this level, and the peroneal nerve appeared pale 
and flattened.  This band was also released, and the color of 
the nerve returned to normal.

In April 1999, the veteran sought treatment from a VA pain 
clinic because of pain in the left peroneal distribution.  He 
described having had prior back surgery and having had a 
drain into his left buttock to which he attributed current 
pain in the left lower extremity in the sciatic distribution.  
The examiner noted a November 1998 peroneal nerve 
decompression that had resulted in less pain below the knee; 
however, pain still existed generally.  The veteran was seen 
in mid-August 2000 for complaints of chronic low back pain 
for the previous twelve years, whose etiology was unknown.  
After spinal fusion that was performed in 1997, the pain had 
worsened.  The veteran related that he had dull pain in his 
left hip, sharp aching, shooting pain to the knee, and a 
burning and stabbing pain that traveled to his foot.  He had 
some numbness of the plantar surface and muscle spasm of the 
toes.  The pain worsened on bending, stooping, quick movement 
from left to right, and walking on unlevel surfaces.  

In late August 2000, the veteran was seen for complaints of 
chronic back pain for the third time in five days.  He had 
moderate mid-thoracic and lumbosacral spinal tenderness and a 
well-healed scar in the lumbosacral area.  The assessment was 
chronic back pain.  Magnetic resonance imaging showed 
herniation.  The veteran reported having bent over the prior 
evening and having pulled his thoracic area; he also 
indicated that he had done this before.

B. Analysis

The veteran's claim was filed in February 1998, and it is 
therefore subject to the revised version of 38 U.S.C.A. 
§ 1151 (West Supp. 2001).  That newly amended section 
provides as follows:

(a)  Compensation under this chapter [chapter 11 
of title 38 of the United States Code] and 
dependency and indemnity compensation under 
chapter 13 of this title [chapter 13 of title 38 
of the United States Code] shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected. For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and-

(1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- 

(A)  carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or 

(B) an event not reasonably 
foreseeable; or 

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title 
[title 38 of the United States Code]) as 
part of an approved rehabilitation 
program under chapter 31 of this title 
[chapter 31 of title 38 of the United 
States Code]. 

Thus, the veteran's section 1151 claim requires a showing of 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination" or a showing that the 
condition in question was "an event not reasonably 
foreseeable."  

The Board finds that the veteran's left common peroneal nerve 
entrapment and left radiculopathy were the result of the 
December 1996 surgery.  The October 1998 VA general medical 
examination specifically supports this conclusion.  In the 
examination report, the examining VA physician wrote that the 
veteran was status post lumbosacral surgery with persistent 
symptomatology in his left lower extremity; the physician 
also opined that the onset of these difficulties was soon 
after the fusion surgery and that "the fusion surgery is the 
most likely cause" of these difficulties.  

Having established the relationship between the December 
1996 surgery and the veteran's left lower extremity 
residuals, the Board, however, finds that the veteran is not 
entitled to compensation for these residuals under 
38 U.S.C.A. § 1151.  As noted above, this provisions 
provides compensation where there is a showing of 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination" or a showing that the 
condition in question was "an event not reasonably 
foreseeable."  The VA treatment at issue (the December 1996 
surgery) was not careless or negligent, did not lack the 
proper skill, did not demonstrate an error in judgment, or 
did not otherwise manifest fault on the part of VA.  Indeed, 
while acknowledging the veteran's new symptoms involving his 
left lower extremity, the December 1996 VA discharge summary 
report deemed the actual surgical procedure as having been 
successful.  Moreover, accompanying diagnostic examinations 
found the pedicle screws used in the lumbar fusion surgery 
to have been placed appropriately.  Finally, further 
diagnostic examination immediately after the surgical 
procedure revealed appropriately placed pedicle screws and 
no compression over the neural structures involved in the 
surgical procedure.  The Board also notes that VA undertook 
many efforts to diagnose the veteran's left lower extremity 
symptoms and to treat that condition.  Eventually, VA 
performed a peroneal nerve release.  Although the timing of 
this procedure was delayed because of the veteran's 
unfortunate housing situation, it appears that VA undertook 
all necessary efforts to address the veteran's left lower 
extremity symptoms, and there has been no showing otherwise.

In view of the lack of a showing of "carelessness, 
negligence, lack of proper skill, error of judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination," the Board denies the veteran's claim for 
compensation under 38 U.S.C.A. § 1151.

II. PTSD

A.  Factual Background

Initially, the Board notes that there is no evidence of any 
psychiatric symptoms or disorders in the veteran's service 
medical records.  The Board therefore examines the veteran's 
post-service medical records and evidence.

According to a history prepared in connection with an October 
1998 VA mental disorders examination, the veteran worked as a 
power support technician while serving on active duty in 
Vietnam during the Vietnam War.  The perimeter where he was 
stationed was shot at nightly.  The closest such shot once 
landed a few feet away from him and destroyed a barracks.  
However, he was not wounded during this incident.  He 
typically worked all day and then pulled guard duty at night.  
He did not encounter any "booby traps" or engage the enemy 
at any time.  During his tour of duty in Vietnam, he drank a 
lot, smoked a lot of marijuana, and stayed numb most of the 
time that he was there.  

The veteran was admitted into a VA PTSD inpatient program in 
September 1994.  

The record includes VA progress notes from April 1996 to 
October 2000.  Those records document treatment for 
depression, alcohol dependence, and marijuana dependence.

In August 1994, the veteran sought VA treatment, and he was 
discharged with diagnoses of alcohol dependence and 
depression.  He indicated that he wanted to apply for the 
PTSD program on the basis of intrusive thoughts of his 
experience under artillery attack.  However, in interview, it 
did not appear that these could be directly linked to 
problems that he was having in his life.  Nevertheless, at 
discharge, it appeared that the veteran and medical personnel 
completed paperwork for the PTSD program.

In June 1995, the veteran was treated for alcohol dependence, 
crack cocaine dependence, and questionable PTSD,  and to rule 
out major depression.  

The veteran was treated for chronic alcoholism and crack 
dependence in April 1996.  According to a VA discharge 
summary, the veteran's past psychiatric history included a 
questionable history of PTSD, and it had been recommended 
that the veteran enter a PTSD program.  Although he was 
described as a Vietnam combat veteran, he did not have the 
symptoms of PTSD (and never did), and war was not deemed to 
be troublesome in his life.  He did have a history of what 
seemed to be dysthymia, chronic low grade depression since he 
was a teenager.  He did not have any hallucinations or 
altered thought process.  It was felt that the veteran had 
dysthymia.   

An April 1996 VA consultation sheet indicated that there was 
not much evidence of PTSD, although he may have had 
dysthymia.  In May 1996, the veteran denied having PTSD, 
although he indicated he had been depressed since leaving the 
military.  

According to a VA hospital discharge summary report prepared 
in January 1998, the veteran had substance-associated mood 
disorder/depression.  He also was treated for alcohol and 
cocaine dependence.

The veteran underwent a VA mental disorders examination in 
October 1998.  He reported that his first onset of depression 
had been in 1975 or 1976, after the end of his last marriage.  
He had never been suicidal and he reported that he had never 
been hospitalized for mental health problems.  His attitude 
about authority figures had been negative since returning 
from Vietnam.  He indicated that he had been told to go to a 
PTSD program, but he had declined to do so.  He could not 
really think of any specific symptoms of PTSD.  But on 
prompting, he indicated that he did not care about anything 
since returning from Vietnam, that he slept poorly sometimes, 
and that he had an occasional dream about the destruction of 
the barracks.  He had no close friends, and he had trouble 
with bonding.  He was sad, frustrated, and discouraged about 
his past failures and the loss of his family life as a child.  
His antidepressant medications were initially helpful, but 
they would not work after a while.  Loud noises bothered him, 
and sudden movements startled him sometimes.  Intrusive 
thoughts occasionally happened, and he would think of Vietnam 
once a week.  However, he was not able to pinpoint whether or 
not any specific events in Vietnam were enduring problems for 
him.  

On mental status examination in October 1998, the veteran 
appeared somewhat older than his stated age.  He was 
cooperative and friendly; while he was vague in telling his 
story, he tried to be helpful.  His speech and communication 
was relatively clear.  There was no evidence of psychotic 
thought. Mood, or perceptual disorder.  His sensorium and 
memory were intact.  His mood was slightly depressed.  He was 
not suicidal or homicidal.  Judgement and insight were only 
fair.  The examining VA physician concluded as follows:  

The consideration of post traumatic stress 
disorder should be made with [the veteran].  He 
reports having been shot at on a nightly basis 
with rockets, but it does not sound like he was 
frequently overwhelmed with accurately directed 
fire, though one rocket did hit the building next 
to his one evening.  He is also not endorsing most 
of the symptoms outlined in DSM IV for the 
diagnosis of post traumatic stress disorder.  He 
also states that most of the time in Vietnam, he 
remained numbed out on alcohol and marijuana.  I 
therefore, do not think that he meets the criteria 
for post traumatic stress disorder at the present 
time.

According to August 2000 progress notes from a VA mental 
health service rehabilitation unit, the veteran had alcohol 
and cocaine dependency and depression.

An August 2000 VA addiction severity index examination also 
revealed that the veteran had never been hospitalized for a 
psychological or an emotional problem and that he had been an 
outpatient only once.  

In September 2000, the veteran reported having "been 
bothered by depression for the last several years, more like 
since he got back from Vietnam."  He indicated having used 
alcohol as "self-medication in order to get rid of the 
depression."  He also stated that he had served in combat 
while in Vietnam.  He denied having any nightmares, 
flashbacks, or suicidal ideation.  On mental status 
examination, the veteran was alert, oriented, and 
cooperative.  He denied suicidal ideation and any symptoms of 
psychosis or bipolar disorder.  His concentration and memory 
were fair.  The diagnosis was alcohol dependence and 
recurrent major depression.

B.  Analysis

Service connection is available on a direct basis for a 
"disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
see 38 C.F.R. §§ 3.303, 3.304 (2000).  Furthermore, for 
veterans who have met the time-in-service requirements, 
service connection is available on a presumptive basis for 
certain diseases that become manifest to a compensable degree 
within one year after separation from active service.  
38 U.S.C.A. § 1112(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309(a) (2000).

A service connection claim for PTSD is also governed by 
38 C.F.R. § 3.304(f) (2000), which requires medical evidence 
of a clear diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related combat, service 
department evidence that the veteran engaged in combat or the 
award of certain combat citations (such as the Purple Heart), 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
Ibid.

In this particular case, the veteran is not diagnosed with 
PTSD.  Although he indicates that he was admitted to a VA 
PTSD program, subsequent examination has ruled out a 
diagnosis of PTSD.  At most, the veteran participated in a VA 
PTSD program after he sought to enroll in that program, and 
he was found to have questionable PTSD.  VA afforded the 
veteran a mental disorders examination in October 1998, and 
the examining VA physician at that time concluded that the 
veteran did not meet the criteria for PTSD.  Moreover, none 
of the VA treatment records definitively diagnoses the 
veteran with PTSD. 

In view of the extensive treatment afforded to the veteran as 
well as the examinations, the record is sufficient for the 
purpose of reviewing the veteran's claim.  Absent a diagnosis 
of PTSD, his claim for service connection must be denied.

III.  Veterans Claims Assistance Act of 2000

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which became effective on November 9, 
2000, during the appeal's pendency.  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.

Although the VCAA was enacted during the pendency of the 
veteran's claims and appeal, the veteran would not be 
prejudiced by a decision by the Board at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The RO 
provided the veteran with a comprehensive and thorough 
statement of the case in October 1999 and with a supplemental 
statement of the case in October 2000.  The RO's 
correspondence to the veteran informed him of the applicable 
laws and regulations and of the evidence needed to 
substantiate his claims.  The veteran has not notified VA of 
any additional medical treatment that should be obtained.  
Having been informed of the applicable laws and regulations 
as well as the evidence needed, the veteran would not be 
prejudiced by issuance of a decision without affording him an 
opportunity to respond to the general provisions of the VCAA.  
See Bernard, supra.  

VA has also fulfilled all obligations under the VCAA to 
assist the veteran in the development of his claim by 
affording him VA examinations to assess the nature and 
etiology of his claimed disabilities. 

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of his claim.  A remand for further technical 
compliance with the provisions of the VCAA is not necessary.


ORDER

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for residuals of back surgery, to include entrapment of 
common peroneal nerve and left radiculopathy, as due to 
December 1996 back surgery at the Cincinnati, Ohio, VA 
Medical Center, is denied.  

Service connection for PTSD is denied.


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 

